Case 1:18-cv-23329-RAR Document 124 Entered on FLSD Docket 08/23/2019 Page 1 of 17



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 1:18-cv-23329-RAR

   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY,

           Plaintiff/Counter-Defendant,
   v.

   MANUEL V. FEIJOO; and
   MANUEL V. FEIJOO, M.D., P.A.,
   a Florida professional association,

         Defendants/Counter-Plaintiffs.
   _______________________________________/

        PLAINTIFF’S DAUBERT MOTION TO STRIKE TESTIMONY AND OPINIONS OF
            MICHAEL MISCOE AND INCORPORATED MEMORANDUM OF LAW

           Plaintiff, STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY

   (“SFM”), by counsel, hereby moves to strike the proffered expert testimony and opinions of

   Michael Miscoe (“Miscoe”), who has been disclosed as an expert for Defendants, MANUEL V.

   FEIJOO (“Dr. Feijoo”) and MANUEL V. FEIJOO, M.D., P.A. (the “Clinic”) (collectively

   “Defendants”), and states as follows:

   I.      Introduction/Summary of Argument

           Miscoe has proffered various expert opinions regarding the appropriateness of the “CPT

   codes” reported in hundreds of medical bills Feijoo’s Clinic submitted to SFM in the personal

   injury protection (“PIP”) benefits claims at issue in this case. Those opinions are inadmissible

   under Federal Rule of Evidence 702 (“Rule 702”) and Daubert v. Merrell Dow Pharmaceuticals,

   Inc., 509 U.S. 579 (1993), and its progeny for the following four reasons.

           First, Miscoe’s proffered opinion that Defendants properly billed for range of motion

   testing and x-ray consultations (CPT codes 95851 or 76140) is inadmissible because it is not



                                                   1
Case 1:18-cv-23329-RAR Document 124 Entered on FLSD Docket 08/23/2019 Page 2 of 17



   based on sufficient facts or data or a reliable methodology. Miscoe admitted he did not review

   any of the Clinic’s medical records and evaluations to determine whether the billing was

   appropriate for the purported treatment rendered. Second, all of Miscoe’s opinions are based on

   impermissible legal standards and conclusions relating to his interpretation of Florida Statute

   § 627.736(5)(d) (“§ 627.736(5)(d)”), which invades the province of the Court. Third, Miscoe’s

   opinion that there are no standards available to determine whether a medical provider’s billing of

   patient evaluations is appropriate under Florida’s Motor Vehicle No-Fault Law, Florida Statute

   §§ 627.730 – 627.7405 (the “No-Fault Law”), violates and vitiates the purpose of

   § 627.736(5)(d). Finally, Miscoe’s statements speculating on Dr. Feijoo’s intent and state of

   mind are not proper subjects for expert testimony.

   II.    Factual and Procedural Background

          SFM’s Amended Complaint states a claim for damages based on Defendants’ violation of

   Florida’s Deceptive and Unfair Trade Practices Act and a claim requesting a declaration that

   SFM does not owe Defendants compensation for unpaid medical bills. [Doc. 60] These claims

   arise out of Defendants’ repeated submission, over a four-year period, of deceptive, false, and

   misleading medical bills in claims for insurance benefits governed by Florida’s “PIP statute,”

   Florida Statute § 627.736. Id. SFM alleges the Clinic systematically submitted medical bills with

   CPT codes that misrepresent the nature and scope of the evaluations Dr. Feijoo provided to

   SFM’s insureds in order to artificially inflate the Clinic’s charges. Id.

          SFM retained as its expert witness University of Florida College of Medicine Professor

   Patrick Jacob, M.D. Dr. Jacob is board certified in neurological surgery and has significant

   experience and expertise with proper coding under the American Medical Association’s

   (“AMA”) Current Procedural Terminology (“CPT”). [Doc. 72-2, pp. 2-3] From 2014 to 2018,




                                                     2
Case 1:18-cv-23329-RAR Document 124 Entered on FLSD Docket 08/23/2019 Page 3 of 17



   Dr. Jacob served as a physician member of the AMA’s CPT Editorial Panel, which promulgates

   and publishes the CPT codebook. He has also served as a member of the AMA’s CPT Editorial

   Panel Executive Committee and a representative to the CPT Editorial Panel on behalf of the

   American Association of Neurological Surgeons. In an Affidavit filed in support of SFM’s

   Motion for Summary Judgment, Dr. Jacob detailed his opinions regarding Defendants’

   systematic reporting of false and misleading CPT code charges in each of the hundreds of

   medical bills at issue in this case. [Doc. 72-2] To reach his opinions, Dr. Jacob reviewed 500+

   medical charts produced by Defendants documenting Dr. Feijoo’s patient evaluations at issue in

   this case.

           In response, Defendants disclosed Miscoe and served his expert report and a declaration,

   which set forth his proffered opinions regarding the appropriateness of Dr. Feijoo’s CPT codes.

   [Docs. 80-3 & 80-4] SFM deposed Miscoe and his deposition transcript is being filed

   contemporaneously with this motion.

           As the proponent of Miscoe’s expert testimony, Defendants carry “a substantial burden

   under Rule 702.” Cook ex rel. Tessier v. Sheriff, 402 F. 3d 1092, 1107 (11th Cir. 2005). They

   must establish by a preponderance of the evidence that: a) Miscoe’s methodology underlying his

   opinions is “sufficiently reliable”; and b) Miscoe’s “testimony assists the trier of fact, through

   the application of scientific, technical, or specialized expertise, to understand the evidence or to

   determine a fact in issue.” See United States v. Frazier, 387 F. 3d 1244, 1260 (11th Cir.

   2004)(quoting City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 562 (11th Cir.1998)).

   These requirements are commonly called the “reliability” and “helpfulness” elements of Rule

   702, respectively. Id. For the reasons explained below, Miscoe’s proposed expert opinions and

   testimony fail these standards and should, therefore, be stricken and excluded from evidence.




                                                    3
Case 1:18-cv-23329-RAR Document 124 Entered on FLSD Docket 08/23/2019 Page 4 of 17



   III.   Argument

          A.      MISCOE’S OPINIONS ARE NOT BASED ON SUFFICIENT FACTS OR
                  DATA OR A RELIABLE METHODOLOGY BECAUSE HE DID NOT
                  REVIEW ANY OF THE CLINIC’S MEDICAL RECORDS.

          Miscoe has admitted he did not review any of the Clinic’s records of Dr. Feijoo’s patient

   evaluations performed on the 500+ at-issue patients:

          Q.:     So you did not review any of Dr. Feijoo’s medical records or bills that are at issue
                  in this case in forming your opinions?

          A.:     No, Sir. I was asked to evaluate the issues raised by State Farm relative to their
                  viability under the standards -- the coding standards in Florida.

   [Miscoe Tr. at 56:5-17]

          A fundamental pillar for the admissibility of an expert opinion under Rule 702 is that it

   must be based on “sufficient facts or data.” Fed. R. Evid. 702(b). “Expert opinions that are

   unsubstantiated by any factual basis or ‘whose factual basis is not adequately explained’ are

   properly excluded” under Rule 702(b). United States v. Thaller, No. 12-224455-Civ-

   Lenard/Seltzer, 2016 WL 6441548 at * (S.D. Fla. Nov. 1, 2016) (quoting Cook ex rel. Tessier v.

   Sheriff of Monroe County, 402 F. 3d 1092, 1111 (11th Cir. 2005)).

          The purpose of the AMA’s CPT is to provide a uniform system for accurately describing

   medical services performed by a provider who seeks payment for his or her services. In order to

   determine whether a physician properly reported a CPT code that accurately describes the

   medical service, one must review the physician’s medical records. Otherwise, there is no factual

   basis for understanding the nature of the medical service, including whether the physician

   actually performed the service, or assessing the accuracy of the CPT code.

          As Miscoe did not review any of the Clinic’s medical records documenting Dr. Feijoo’s

   patient evaluations, he has no factual basis or foundation for offering opinions as to whether the




                                                   4
Case 1:18-cv-23329-RAR Document 124 Entered on FLSD Docket 08/23/2019 Page 5 of 17



   corresponding CPT codes selected by the Clinic to bill for those same medical services

   accurately describe the treatment. Accordingly, Miscoe’s opinions that Defendants properly

   coded their services is baseless, not supported by sufficient facts and data, and not founded on a

   reliable methodology. Those opinions must, therefore, be stricken because they are not

   sufficiently reliable or helpful to the jury.

           B.      MISCOE’S OPINIONS ARE FOUNDED ON IMPERMISSIBLE LEGAL
                   STANDARDS AND CONCLUSIONS THAT INVADE THE PROVINCE OF
                   THE COURT AND ARE CONTRARY TO FLORIDA LAW.

           As Miscoe stated in his deposition testimony, he was asked to opine on “the coding

   standards in Florida”—a purely legal opinion. See supra p. 4. Consistent with this testimony, the

   essence of Miscoe’s proffered opinions is his interpretation of the coding guidelines under §

   627.736(5)(d). This statute establishes mandatory standards for the form and content of

   providers’ medical bills, including the requirement that they use, where applicable, the AMA’s

   CPT. Miscoe offered the opinion that § 627.736(5)(d) requires one to ignore the AMA’s various

   publications providing guidance on CPT coding (including the AMA’s CPT Assistant), and

   instead, to look only to the “four corners” of the CPT Coding Manual when determining if a

   reported CPT code accurately describes the provider’s medical services. Miscoe’s legal

   interpretation of § 627.736(5)(d) serves as the foundation of his expert opinions regarding

   Defendants’ use of the CPT codes in the Clinic’s medical bills. In addition to being an

   impermissible subject for expert testimony that invades the province of the Court, Miscoe’s

   interpretation of § 627.736(5)(d) is incorrect under Florida law.

                   1.      Miscoe’s opinions consist of legal standards and conclusions that are not
                           permissible subjects for expert testimony.

           Miscoe’s interpretation of § 627.736(5)(d)—his legal opinion—is set forth in his expert

   report: “for first party claims, AMA CPT Editorial Panel guidance (the information contained



                                                    5
Case 1:18-cv-23329-RAR Document 124 Entered on FLSD Docket 08/23/2019 Page 6 of 17



   within the four corners of the CPT Coding Manual) provides the binding methodology for

   accurate code selection and reporting to the exclusion of all other references and guidelines, even

   those published by other departments of the AMA.” [Doc. 80-4 at 5] The “Conclusion” to

   Miscoe’s report reiterates his interpretation of § 627.736(5)(d) by stating “[t]he language

   approved by the CPT Editorial Panel for publication in the CPT Coding Manual is expressly

   what the Florida Legislature incorporated into the statute relative to determining the

   appropriateness of CPT coding for first party personal injury claims in Florida. It, therefore, is

   the only relevant standard for guiding our analysis of Dr. Feijoo’s billing.” [Doc. 80-4, p.

   23](emphasis added) Miscoe also described this opinion in his deposition:

          Q.:     When you say your phrase, the CPT Editorial Panel Guidance expressly
                  adopted by the Florida Legislature, I understand from your other
                  testimony you’re talking about, and I believe you use this terminology, the
                  four corners of the CPT Code Book?

          A.:     Yes, recognizing that, as discussed I believe in this Declaration, depending
                  on what version of the CPT Book, the four corners of the book includes
                  information that isn’t inserted or that isn’t put there by the Editorial Panel.
                  ...

          Miscoe’s     above-quoted     opinions    confirm    that   he   has   narrowly    interpreted

   § 627.736(5)(d) as limiting any coding analysis to “the four corners of the CPT Coding Manual,”

   while simultaneously disallowing consideration of other AMA publications that were created to

   clarify the proper use of the various CPT codes. This is clearly an impermissible opinion on his

   interpretation of a legal standard established by a Florida statute.1

          Statutory interpretation is a pure issue of law reserved exclusively for the Court. E.g.,

   Damiano v. F.D.I.C., 104 F. 3d 328, 335 n.6 (11th Cir. 1997). Experts cannot, therefore, offer

   opinions on statutory interpretation. As explained by the Eleventh Circuit: “[T]he court must be

   1
     The irony is that Defendants hired a lawyer admitted only to practice in California, who resides
   in Pennsylvania, to opine on Florida law. [Miscoe Tr. at 26:7-12]


                                                     6
Case 1:18-cv-23329-RAR Document 124 Entered on FLSD Docket 08/23/2019 Page 7 of 17



   the jury’s only source of law, and questions of law are not subject to expert testimony. Courts

   must remain vigilant against the admission of legal conclusions, and an expert witness may not

   substitute for the court in charging the jury regarding the applicable law.” Commodores Entm’t

   Corp. v. McClary, 879 F. 3d 1114, 1128-29 (11th Cir. 2018).

          As Judge Altonaga held in in Cordoves v. Miami-Dade County, 104 F. Supp. 3d 1350

   (S.D. Fla. 2015), such opinions are inadmissible because they fail the “helpfulness” element of

   Rule 702. The plaintiff in Cordoves filed a discrimination claim under the Americans with

   Disabilities Act (“ADA”) after she was removed from a shopping mall for bringing a dog on site

   she claimed was a service dog. 104 F. Supp. 3d at 1355. A key issue in the case was “whether the

   dog [was] a ‘service animal’ under the definition provided by 28 C.F.R. section 36.104, because

   if the dog [was] not a service animal, then the discrimination claim fails.” Id. at 1356. The

   plaintiff filed an expert declaration setting forth his opinions regarding “the ADA regulatory

   scheme governing interaction with individuals accompanied by service animals.” Id. The

   defendants moved to strike those opinions under Rule 702 on the grounds they impermissibly

   consisted of legal standards and conclusions and would not be helpful to the jury. Id. at 1357.

          Addressing the motion to strike, the court first explained that the plaintiff expert’s was

   prohibited from offering opinions regarding the governing legal standards under the ADA:

          Experts are not permitted to explain to the jury what the applicable legal standards
          are. See Montgomery, 898 F.2d at 1541; Burkhart, 112 F.3d at 1213 (“Each
          courtroom comes equipped with a ‘legal expert,’ called a judge, and it is his or her
          province alone to instruct the jury on the relevant legal standards.” (citation
          omitted)). For almost half of his Declaration, Androuin quotes and summarizes
          relevant statutory provisions, regulations, and regulatory guidance materials. This
          entire swath of the Declaration is not helpful to the jury because it is nothing more
          than impermissible legal standard testimony.

   Id. at 1364-65 (record cites omitted). Next, the court analyzed the expert’s conclusions based on

   his own interpretation of the ADA’s legal standards. Id. at 1365. The court explained an expert



                                                   7
Case 1:18-cv-23329-RAR Document 124 Entered on FLSD Docket 08/23/2019 Page 8 of 17



   “may not testify as to whether the legal standard has been satisfied. If testimony tracks the

   language of the applicable statute or uses a term that has a specialized legal meaning that is

   more precise than the lay understanding of the term, the testimony is an impermissible

   legal conclusion.” Id. (quoting Burkhart v. Wash. Metro. Area Transit Auth., 112 F. 3d 1207,

   1212–13 (D.C. Cir. 1997) and citing Montgomery v. Aetna Cas. & Sur. Co., 898 F. 2d 1537,

   1541 (11th Cir. 1990)) (internal quotation marks, brackets, citations omitted; emphasis supplied).

   The court then concluded the expert’s opinions were “rife with impermissible legal conclusions .

   . . couched almost entirely in the language of the applicable regulations,” and ruled that “[t]hese

   and similar statements are not helpful to the jury and therefore are excluded.” Id.

             The Cordoves court also considered whether the opinions of the plaintiff’s expert could

   be admitted as rebuttal testimony. Id. In denying the admissibility on these grounds, the court

   stated:

             Androuin’s critique of Mantrucchio’s testimony reads less like an expert’s
             opinion and more like a lawyer’s Daubert motion to exclude Mantrucchio’s
             testimony. Androuin argues Mantrucchio’s opinions rest on “pseudo, otherwise
             non-existent, requirements” that run afoul of ADA regulations; that is a legal
             argument for the lawyers to make, not Androuin. Further, Androuin’s faulting
             Mantrucchio for not explaining the ADA regulatory scheme flatly contradicts
             Rule 702’s prohibition against legal standard testimony.

   Id. (record cites omitted). Based in part on the above rulings, the court excluded the testimony

   of the plaintiff’s expert in its entirety. Id. at 1366.

             Cordoves is directly applicable to this case. In Cordoves, the plaintiff’s expert

   established his own legal standards under the ADA and then used those standards as the

   foundation for his opinions, which constituted legal conclusions. Miscoe has used this same

   improper methodology. He has interpreted § 627.736(5)(d) as limiting consideration to only

   “the four corners of the CPT Coding Manual,” and then used this statutory interpretation as the




                                                        8
Case 1:18-cv-23329-RAR Document 124 Entered on FLSD Docket 08/23/2019 Page 9 of 17



   foundation of his opinions, including those attempting to rebut Dr. Jacob’s opinions. Miscoe’s

   opinion is completely devoid of an analysis of facts present in this case. Like the plaintiff’s

   expert in Cordoves, Miscoe’s opinions are “rife with impermissible legal conclusions” that are

   couched almost entirely in his interpretation of § 627.736(5)(d). As explained in Cordoves, such

   expert testimony invades the province of the Court and is inadmissible under Rule 702.

          The decision of Fabelo v. Wells Fargo Bank, N.A., No. 1:13-cv-22721-UU, 2014 WL

   12596986 (S.D. Fla. Nov. 19, 2014) is also directly on point. In Fabelo, the plaintiff sued a bank

   for conversion under Florida Statute § 673.4201 based on its role in a check forgery scheme

   carried out by a former bank employee. Id. at *1. The bank filed a motion for summary judgment

   and the plaintiff opposed the motion with an affidavit of his expert. Id. at *3. One of the expert’s

   opinions was dependent on her interpretation of Florida Statute § 673.1301(1)(g), which

   established an “ordinary care” standard for the bank when negotiating the checks. Id. at *4. The

   Court struck the opinion from consideration in the summary-judgment proceedings on the

   following grounds:

          [A]n expert may not testify as to his opinion regarding ultimate legal conclusions
          because the district court must be the jury’s only source of law. Ms. Hansen’s
          opinion that the second sentence of the ordinary care definition found in Section
          673.1031(1)(g) does not apply to Defendant is a legal conclusion and the Court
          will not allow Ms. Hansen to testify about how the Florida Statutes apply in
          this case.

   Id. at *5 (citations and internal quotations omitted; emphasis added).

          Like the proposed opinions of the experts in Cordoves and Fabelo, Miscoe’s opinions

   fail Rule 702’s “helpfulness” prong because they impermissibly consist of only his

   interpretation of the applicable legal standards and conclusions. Respectfully, any opinion on

   the legal standards applicable to the statute in question here, § 627.736(5)(d), may only come

   from the Court. It is this Court’s role to address the jury on the content, interpretation, and



                                                    9
Case 1:18-cv-23329-RAR Document 124 Entered on FLSD Docket 08/23/2019 Page 10 of 17



   applicability of Florida law to the case’s facts. As a result, Attorney Miscoe’s opinion must be

   stricken and excluded. See also Spadaro v. City of Miramar, No.: 11-61607-Civ-Cohn/Seltzer,

   2013 WL 12090197, at *4 (S.D. Fla. Feb. 11, 2013) (“It is axiomatic that experts may not offer

   opinions as to legal conclusions.”)

                  2.     Miscoe’s interpretation of § 627.736(5)(d) is contrary to Florida law.

          In addition to being an impermissible subject for expert testimony, Miscoe’s

   interpretation of § 627.736(5)(d) is substantively incorrect as it contravenes multiple Florida

   court decisions addressing whether providers must consider the CPT Assistant when determining

   whether medical bills comply with the AMA’s CPT coding guidelines. The judgment entered in

   State Farm Mut. Auto. Ins. Co. v. Nu-Best Whiplash Injury Ctr., Inc., which was affirmed on

   appeal, could not be any clearer. 23 Fla. L. Weekly Supp. 121a (Fla. 6th Cir. Ct. 2014), aff’d,

   Nu-Best Whiplash Injury Ctr., Inc. v. State Farm Mut. Auto. Ins. Co, 244 So. 3d 221 (Table) (Fla.

   2d DCA 2018). Under the heading “CONCLUSIONS OF LAW,” the Nu-Best court made the

   following rulings:

          Florida’s No-Fault State requires that providers comply with AMA CPT coding in
          the submission of bills for payment of insureds’ PIP benefits. Further, guidance is
          to be provided by the Physicians’ Current Procedural Terminology (CPT). Florida
          Statute § 627.736(5)(d). The Statute goes on to provide that an insurer is not
          required to pay a claim or charges with respect to a bill that does not meet the
          requirements of section (5)(d). Florida Statute § 627.736(5)(b)1.d. (2001-2012).

          When interpreting the appropriate CPT code when a bill has submitted for
          payment pursuant to an insured’s PIP benefits, the Court must turn to the AMA
          CPT coding requirements and statutorily referenced AMA promulgated guides.
          An authoritative reference tool when determining the appropriate CPT code for a
          procedure are those referenced in the CPT code book, including the AMA’s CPT
          Assistant, the AMA’s Frequently Asked Questions about CPT Coding, the AMA
          Coding Consultations, and CPT Changes, An Insider’s View.

   Id. at *4 (emphasis added); see also State Farm Mut. Auto, Ins. Co. v. R.J. Trapana, M.D., P.A.,

   (a/a/o Noemi Marquez), 23 Fla. L. Weekly Supp. 98a at *2 (Fla. 17th Cir. Ct. 2015) (holding that



                                                  10
Case 1:18-cv-23329-RAR Document 124 Entered on FLSD Docket 08/23/2019 Page 11 of 17



   courts can use the CPT Assistant “as a guide [to] clarify information found in the CPT Manual”

   when determining if a medical bill complies with Florida’s PIP Statute); Madock (a/a/o Lynn

   Kus) v. Progressive Express Ins. Co., 11 Fla. L. Weekly Supp. 408b (Fla. 13th Cir. Ct. 2004)

   (affirming the trial court’s admission of the CPT Assistant as “substantive evidence” that the

   provider did not properly bill CPT code 76140); Hallandale Beach Orthopedics, Inc. (a/a/o

   Monette Bonhomme) v. State Farm Mut. Auto. Ins. Co., 18 Fla. L. Weekly Supp. 1050a at *3

   (Fla. Broward Cty. Ct. 2011) (“Since the Physicians Current Procedural Terminology code book

   directs the use of the CPT Assistant to discern its intent, the Court finds that reference to the CPT

   Assistant is appropriate when interpreting the CPT code book” for purposes of determining

   compliance with Florida’s PIP Statute). Copies of the foregoing opinions are attached as

   composite Exhibit “A.”

          Miscoe’s proposed interpretation of § 627.736(5)(d) is directly contrary to the Nu-Best

   case, as well as the above-cited orders from Florida courts. In addition to failing the

   “helpfulness” prong of Rule 702, Miscoe’s opinions do not meet the Rule 702’s “reliability”

   standard because they are contrary to Florida law. Allowing Miscoe’s opinions into evidence

   would substantially mislead the jury regarding the legal standards governing the Clinic’s medical

   bills at issue in this case. It is this Court’s responsibility, not Miscoe’s, to instruct the jury on

   those issues.

          C.       MISCOE’S OPINION THAT § 627.736(5)(d) DOES NOT PROVIDE A
                   STANDARD FOR DETERMINING THE PROPER LEVEL OF CPT
                   CODING FOR AN EXAMINATION IS NOT HELPFUL AND WILL
                   CONFUSE THE JURY .

          Miscoe opines that there are literally no standards for determining whether Defendants

   properly billed for their high-level evaluation and management (“E/M”) codes. This is not

   helpful and will confuse the jury.



                                                    11
Case 1:18-cv-23329-RAR Document 124 Entered on FLSD Docket 08/23/2019 Page 12 of 17



          Every one of the Clinic’s medical bills at issue in this case includes a charge for CPT

   code 99204, 99214, or 99215. [Doc. 72-2, p. 15, ¶ 35] These codes describe E/M services

   provided to a patient in an office setting. To bill for any of these codes, the medical provider

   must satisfy three components: a patient history, an examination of the patient, and medical

   decision-making regarding the patient’s care. [Doc. 72-2, pp. 212-14] The CPT codes for E/M

   services are arranged in five levels, with the lowest level being CPT Codes 99201 or 99211 and

   the highest level being CPT Codes 99205 or 99215. [Doc. 72-2, p. 16, ¶ 37] Each ascending

   level indicates a patient examination of increasing complexity and, in turn, justifies higher

   compensation. [Doc. 72-2, p. 16, ¶ 37] The AMA’s CPT codebook contains detailed instructions

   for selecting the appropriate level of E/M code that accurately describes the E/M service

   provided to the patient. [Doc. 72-2, pp. 171-77]. By billing CPT code 99204 for his initial

   evaluations, and CPT codes 99214 and 99215 for follow up evaluations, Dr. Feijoo chose the two

   highest and most expensive levels of E/M codes possible for patients who overwhelming

   sustained non-complex, soft-tissue injuries in their auto accidents.

          Importantly, Miscoe has not offered an opinion that the Clinic’s charges for CPT codes

   99204, 99214, and 99215 comply with the AMA’s CPT or accurately describe Dr. Feijoo’s

   evaluations of SFM’s insureds. Miscoe could not do so because he never looked at a single

   medical record or bill at issue in this case. Miscoe’s opinion is that “[t]he simple truth is that the

   billing of E/M services cannot, under the CPT Editorial Panel guidance expressly adopted by the

   Florida legislature at § 627.736(5)(d), be deemed objectively wrong, let alone misleading or

   deceptive.” [Doc. 80-3, p. 10, ¶ 47](emphasis added) As established by the highlighted language,

   the foundation of this opinion is Miscoe’s own interpretation of § 627.736(5)(d) as only

   authorizing consideration of information within the “four corners” of the CPT codebook




                                                    12
Case 1:18-cv-23329-RAR Document 124 Entered on FLSD Docket 08/23/2019 Page 13 of 17



   specifically drafted by the CPT Editorial Panel. Thus, Miscoe’s opinions regarding the E/M

   codes included in Defendants’ bills are inadmissible for the reasons set forth above in Section

   IV.A.

           Curiously, Miscoe opines that it is impossible for any medical provider in Florida,

   including Dr. Feijoo, to determine how to properly report an E/M service under Florida’s No-

   Fault Law [Doc. 80-3, pp. 9-10, ¶ 47] Miscoe elaborated on this opinion at his deposition:

           Q.:     . . . Let me go back to your --- your statement in paragraph 47. And I'm
                  going --- I'm sorry --- yeah, paragraph 47. I'm going to read it again to
                  reorient us. The simple truth is that the billing of E and M services cannot
                  under the CPT Editorial Panel Guidance expressly adopted by the Florida
                  legislature at Section 627.7365(d), be deemed objectively wrong, let alone
                  misleading or deceptive. First question is you're referring to, with that
                  sentence, Dr. Dr. Feijoo's billing of the E and M services. Right? That's
                  what that sentence refers to?

           Ds’ Counsel: Objection to form.

           A.: In the context of this case, yes, obviously that statement would only apply to
               Dr. Dr. Feijoo. But as a general matter, my statement is true to any
               provider.

           Q.:     Okay. So just narrow it to Dr. Dr. Feijoo. I may ask you some questions
                  about any providers, but as regards Dr. Dr. Feijoo, is it also your opinion
                  that the billing of E and M services by Dr. Dr. Feijoo cannot be deemed
                  objectively correct under these standards that you've identified here?

           A.: Yes. The corollary's also true. There's --- there's no objective standard for
               evaluating the level of E and M service. There's information. There's a lot of
               terms used that are not defined. So I can't --- no one can tell you whether
               they're right, they're wrong. We look at the code descriptions. We look at
               the --- no --- I guess maybe the guide off of time, but the guidance doesn't
               permit us to do that. So the right and wrongness of an E and M Code cannot
               be objectively determined is the point. So ---.

           Q.: For any provider billing PIP benefits in Florida; right?

           A.:     Correct. Or you know, even Medicare for that matter, because Medicare
                 defers to CPT Guidance, it has some guidance of its own, but it is one of the
                 huge problems. . . .




                                                    13
Case 1:18-cv-23329-RAR Document 124 Entered on FLSD Docket 08/23/2019 Page 14 of 17



   [Miscoe Tr. at 86:1 – 87:18] (emphasis added).

          With the enactment of § 627.736(5)(d), the Legislature established the AMA’s CPT as

   the standardized coding system for use in the millions of medical bills issued and paid annually

   under Florida’s No-Fault Law. Acceptance of Miscoe’s opinion necessarily means that there are

   literally no standards for physicians’ billing of E/M services within this massive system.

   According to him, providers may charge any level of E/M code they want regardless of the

   simplicity or complexity of the patient evaluation, and the insurer and insured (for PIP-only

   policies) must pay the charge in full because no one can determine if the selected E/M code

   complies with the AMA’s CPT as required by Florida law. If adopted, Miscoe’s impermissible

   legal opinion would throw Florida’s no-fault system of automotive insurance into chaos.

          This opinion also directly contravenes the purpose of § 627.736(5)(d), which adopts the

   AMA’s CPT as a standardized system for billing PIP benefits in order to ensure providers

   accurately and transparently describe the medical services for which they are charging insurers

   and insureds, the latter of whom are required to pay 20% of the services if they have PIP-only

   policies. Fla. Stat. §§ 627.736(1)(a) & 817.234(7)(a). Miscoe’s opinion is based on an

   impermissible interpretation of § 627.736(5)(d) that undermines, and in fact vitiates, this

   statutory purpose. See Zack v. Tucker, 704 F. 3d 917, 925 (11th Cir. 2013).

          Furthermore, Miscoe does not point to any authority, but simply asks us to “take his word

   for it.” [Doc. 80-4 at 6-14] As Judge Jordan explained in Sorrels v. NCL (Bahamas) Ltd., “‘[t]he

   [district] court’s gatekeeping function requires more than simply taking the expert’s word for

   it…” and “nothing in either Daubert or the Federal Rules of Evidence requires a district court to

   admit opinion evidence ... by the ipse dixit of the expert.” 796 F.3d 1275, 1286 (11th Cir.

   2015)(citing Frazier, 387 F.3d at 1261; Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997)). Just




                                                    14
Case 1:18-cv-23329-RAR Document 124 Entered on FLSD Docket 08/23/2019 Page 15 of 17



   as in Sorrels, this type of proposed expert testimony is inadmissible under Rule 702 and should

   be stricken here.

          Finally, the entire purpose of Miscoe’s opinions regarding the E/M codes billed by Dr.

   Feijoo’s Clinic is to mislead and confuse the jury. Instead of assisting the jurors with determining

   whether the services performed by Dr. Feijoo meet the criteria for billing CPT Codes 99204,

   99214, and 99215, Defendants intend to use Miscoe’s testimony to mislead jurors into thinking it

   is impossible to make any determination as to the appropriateness of the coding, and/or to

   confuse them to the point that they are not comfortable making a decision. Accordingly,

   Miscoe’s opinions regarding the E/M codes billed by Dr. Feijoo’s Clinic fail Rule 702’s

   helpfulness element.

          D.      MISCOE’S PROFFERED OPINIONS THAT DR. FEIJOO DID NOT ACT
                  WITH INTENTIONAL, RECKLESS, OR NEGLIGENT INTENT ARE
                  IMPERMISSIBLE.

          As a last resort, Miscoe opines that even if Dr. Feijoo billed the wrong CPT codes that

   this “inaccuracy was neither reckless or [sic] negligent absent evidence of Dr. Dr. Feijoo’s

   knowledge of the contents of the newsletter articles on this subject” (i.e., CPT Assistant articles).

   [Doc. 80-3, p. 8, ¶ 43] Miscoe continues by speculating “it is likely that Dr. Feijoo was

   completely unaware of this guidance.” Id. Statements concerning Dr. Feijoo’s intent and state of

   mind are improper subjects for expert testimony.

          Miscoe’s above-quoted statements do not “concern[] matters beyond the understanding of

   the average lay person, and they “offer[] nothing more than what lawyers for the parties can

   argue in closing arguments.” Frazier, 387 F. 3d at 1262-63. They merely purport to tell the fact

   finder what result to reach, which is impermissible. E.g., Webb v. Carnival Corp., 321 F.R.D.

   420, 425 (S.D. Fla. 2017). For these reasons, Miscoe’s opinions, again, fail the helpfulness




                                                    15
Case 1:18-cv-23329-RAR Document 124 Entered on FLSD Docket 08/23/2019 Page 16 of 17



   prong of Rule 702. Id.; Frazier, 387 F. 3d at 1262-63; see also Higgs v. Costa Crociere S.P.A.

   Co., No. 15-60280-Civ-Cohn/Seltzer, 2016 WL 4370012 at *7 (S.D. Fla. Jan. 11, 2016)

   (prohibiting expert testimony that the defendant’s employees were “at fault” or “careless”).

           It is also well-established in this district that expert opinions regarding a person’s state of

   mind, including his or her motive, purpose, and intent, are inadmissible. See, e.g., Quevedo v.

   Iberia, Lineas Aereas De Espana, S.A. Operadora Unipersonal, No. 17-21168-CV-Scola/Torres,

   2018 WL 4932097, at *4 (S.D. Fla. Oct. 11, 2018) (excluding expert testimony regarding

   aircrew’s state of mind); Taylor v. Novartis Pharm. Corp., No. 06-61337-CIV, 2013 WL

   5118945, at *4 (S.D. Fla. Apr. 22, 2013) (excluding expert testimony regarding corporation’s

   intent); Kaufman v. Pfizer Pharm., Inc., No. 1:02-CV-22692, 2011 WL 7659333, at *9 n. 8 (S.D.

   Fla. Aug. 4, 2011) (excluding all of the expert’s opinions regarding “motives and state of mind,

   regardless of where or how they appear in her expert report.”); and In re Trasylol Prods. Liab.

   Litig., No. 08-MD-01928, 2010 WL 1489793, at *8-9 (S.D. Fla. Feb. 24, 2010) (same and noting

   that “[t]he question of intent or motive is a classic jury question and not one for experts”).

   Miscoe’s statements regarding Dr. Feijoo’s purported intent and state of mind when reporting the

   subject CPT codes in the Clinic’s bills should also be stricken and excluded under these

   authorities.

   V.      CONCLUSION

           WHEREFORE, Plaintiff, STATE FARM MUTUAL AUTOMOBILE INSURANCE

   COMPANY, respectfully requests the Court to enter an Order striking the opinions set forth in

   the Declaration and expert report of Michael Miscoe, prohibiting him from testifying at trial or

   otherwise limiting his testimony at trial as set forth above, and granting Plaintiff any such other

   relief the Court deems necessary and proper.




                                                     16
Case 1:18-cv-23329-RAR Document 124 Entered on FLSD Docket 08/23/2019 Page 17 of 17



              Certificate of Good Faith Conference Pursuant to Local Rule 7.1(a)(3)

          The undersigned hereby certifies that he has conferred with Defendants’ counsel, Jerry

   Pivnik, in a good faith effort to resolve the issues raised in this motion and has been unable to do

   so.

          Dated this 23rd day of August, 2019.

                                                        Respectfully submitted,

                                                        /s/ Kenneth P. Hazouri
                                                        KENNETH P. HAZOURI
                                                        Fla. Bar No. 019800
                                                        khazouri@dsklawgroup.com
                                                        ANDREW S. BALLENTINE
                                                        Fla. Bar No. 118075
                                                        aballentine@dsklawgroup.com
                                                        DEBEAUBIEN, SIMMONS, KNIGHT,
                                                          MANTZARIS AND NEAL, LLP
                                                        332 North Magnolia Avenue
                                                        Orlando, Florida 32801
                                                        Telephone: (407) 422-2454

                                                        —and—

                                                        DAVID I. SPECTOR, ESQ.
                                                        Fla. Bar No. 086540
                                                        david.spector@hklaw.com
                                                        KAYLA L. PRAGID, ESQ.
                                                        Fla. Bar No. 098738
                                                        kayla.pragid@hklaw.com
                                                        HOLLAND & KNIGHT LLP
                                                        222 Lakeview Avenue, Ste. 1000
                                                        West Palm Beach, Florida 33401
                                                        Telephone: (561) 833-2000
                                                        Facsimile: (561) 650-8399

                                                        Attorneys for Plaintiff




                                                   17
